Case: 21-40422     Document: 00516451482           Page: 1   Date Filed: 08/29/2022




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 29, 2022
                                  No. 21-40422
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                          versus

   Jimmy James Mamoth, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CR-146


   Before Jones, Ho, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
          Jimmy James Mamoth, Jr. appeals his guilty plea conviction for
   attempted bank robbery in violation 18 U.S.C. § 2113(a). Mamoth contends
   that the district court violated Federal Rule of Criminal Procedure 11(c)(1)
   by improperly involving itself in plea negotiations, and that he was deprived
   of his Sixth Amendment right to self-representation. Because Mamoth fails
   to show reversible error, we affirm.
Case: 21-40422        Document: 00516451482             Page: 2      Date Filed: 08/29/2022




                                        No. 21-40422


                                              I.
           On October 2, 2019, a federal grand jury indicted Mamoth for
   attempted bank robbery in violation 18 U.S.C. § 2113(a).1 Early in the
   proceedings, Mamoth invoked his right under Faretta v. California, 422 U.S.
   806 (1975), to proceed pro se. The magistrate judge granted Mamoth’s
   request and appointed an Assistant Federal Public Defender to serve as
   Mamoth’s standby counsel.
           On July 13, 2020, Mamoth signed a plea agreement calling for a 144-
   month term of imprisonment and $34,203 in restitution.                        Mamoth
   subsequently appeared in court and pled guilty pursuant to that agreement.
   The district court accepted Mamoth’s guilty plea but deferred acceptance of
   the agreement until after it could examine a Presentence Investigation Report
   (PSR). The district court eventually rejected the agreement, and Mamoth
   elected to withdraw his guilty plea and proceed to trial. Thereafter, the
   magistrate judge appointed Mamoth new standby counsel because his prior
   counsel relocated to a different office.
           On January 8, 2021, the district court held a final pretrial conference.
   The events giving rise to this appeal occurred after that conference ended.2
   At that time, Mamoth was returned to a holding cell at the courthouse.
   Meanwhile, the prosecutors and Mamoth’s standby counsel went to the
   district court’s chambers to ask whether the court would be amenable to a


           1
          The grand jury returned a superseding indictment on June 3, 2020, which charged
   Mamoth with the same crime but modified the initial indictment’s language.
           2
            There are no transcripts of the January 8, 2021, post-conference, off-the-record
   conversations between (1) standby counsel and the prosecutors; (2) standby counsel and
   Mamoth; or (3) standby counsel, the prosecutors, and the district court. We relate those
   events as described in Mamoth’s motion to dismiss the parties’ subsequent plea
   agreement, the Government’s response to Mamoth’s motion, and the district court’s order
   denying Mamoth’s motion.




                                              2
Case: 21-40422       Document: 00516451482             Page: 3     Date Filed: 08/29/2022




                                       No. 21-40422


   plea agreement.3 After the district court indicated it would entertain a plea
   agreement, standby counsel went to discuss a possible plea with Mamoth. By
   this time, the prosecutors refused to deal with Mamoth directly because he
   “had repeatedly accused [them] of improper behavior.” Standby counsel
   informed Mamoth that the prosecutors, who were waiting outside the
   holding cell, wanted to know what it would take to reach a plea agreement.
   Mamoth said he would plead guilty if the prosecutors would accept a 46-
   month term of imprisonment. The prosecutors and standby counsel then
   returned to chambers and proposed a plea agreement including a 46-month
   prison term. The district court rejected the proposed deal.
          According to Mamoth’s subsequent motion to dismiss, when standby
   counsel communicated the court’s rejection, Mamoth said he wanted “to
   negotiate his own plea with all parties.” Standby counsel informed Mamoth
   “this was not possible.” In response, Mamoth instructed standby counsel to
   “ask the court what sentence it will accept.” The prosecutors and standby
   counsel returned to the court’s chambers. They asked whether the court
   would entertain a sentence of 70–87 months. The court responded that such
   an agreement “would likely be acceptable” because the proposed sentence
   appeared to fall within the applicable Sentencing Guidelines range.
          After standby counsel told Mamoth the court would likely accept a
   sentence of 70–‫ؘ‬87 months, Mamoth agreed to plead guilty. The prosecutors
   prepared the necessary paperwork, and the district court held a change-of-
   plea hearing later that day, at which Mamoth pled guilty to one count of
   attempted bank robbery. The court accepted Mamoth’s plea and ordered the
   probation office to prepare a PSR to assist the court at sentencing.



          3
             Mamoth was not in attendance, the district court explained, “because a pro se
   criminal defendant is never allowed in the judge’s private chambers.”




                                             3
Case: 21-40422      Document: 00516451482           Page: 4    Date Filed: 08/29/2022




                                     No. 21-40422


          Two months after pleading guilty, Mamoth moved to dismiss the
   indictment and plea agreement or, alternatively, to withdraw the agreement.
   He argued that he had been denied his right under the Sixth Amendment to
   proceed pro se and that the district court had violated Federal Rule of
   Criminal Procedure 11(c)(1) by interfering in the plea-bargaining process.
   The district court denied Mamoth’s motion. The court concluded there was
   no denial of Mamoth’s right to self-representation because standby counsel
   merely facilitated communications between Mamoth, the prosecutors, and
   the court, while “Mamoth retained actual control of his case and final
   decision-making power.” The court also concluded that its statement to
   counsel “that it would potentially accept a plea agreement for a term within
   the Guidelines range” did “not run afoul of Rule 11.”
          Although the PSR ultimately assigned Mamoth a Guidelines range of
   110–137 months of imprisonment, the district court recognized that the plea
   agreement provided for a sentence of 70–87 months.              Accordingly, it
   sentenced Mamoth to 87 months of imprisonment, below the Guidelines
   range, and three years of supervised release. Mamoth timely appealed.
                                         II.
          Mamoth, now represented by counsel, raises two issues on appeal.
   First, he asserts that the district court violated Rule 11(c)(1) by participating
   in plea negotiations before the parties reached an agreement. Second, he
   contends that his Sixth Amendment right to self-representation was violated
   during the plea-bargaining process.
                                         A.
          Mamoth maintains that the district court violated Rule 11 when it
   advised standby counsel and the prosecutors in an off-the-record
   conversation that a plea agreement calling for a sentence of 70–87 months
   “would likely be acceptable.” Rule 11(c)(1) provides, “An attorney for the




                                          4
Case: 21-40422      Document: 00516451482          Page: 5   Date Filed: 08/29/2022




                                    No. 21-40422


   government and the defendant’s attorney, or the defendant when proceeding
   pro se, may discuss and reach a plea agreement. The court must not
   participate in these discussions.” Fed. R. Crim. P. 11(c)(1). Ordinarily,
   we review such a claim for harmless error, asking: “(1) Did the sentencing
   court in fact vary from the procedures required by Rule 11, and (2) if so, did
   such variance affect substantial rights of the defendant?” United States v.
   Johnson, 1 F.3d 296, 298 (5th Cir. 1993) (en banc). The Government,
   however, asserts that Mamoth invited any error and, consequently, we
   should review his claim only for manifest injustice.
          Under the invited error doctrine, “[a] defendant may not complain on
   appeal of errors that he himself invited or provoked the district court to
   commit.” United States v. Lerma, 877 F.3d 628, 632 (5th Cir. 2017) (quoting
   United States v. Salazar, 751 F.3d 326, 332 (5th Cir. 2014)). “Invited error
   imposes an even higher standard than does plain-error review: We will not
   reverse on the basis of invited error, absent manifest injustice.” Salazar, 751
   F.3d at 332. The doctrine “applies, however, only where the error can be
   attributed to the actions of the defense.”       Id.; accord United States v.
   Rodriguez, 602 F.3d 346, 351 (5th Cir. 2010) (“For the invited-error doctrine
   to apply, defendant (or his counsel) must have induced the error.”).
          We pretermit deciding whether the district court violated Rule 11
   because we conclude that any error was invited by Mamoth. After standby
   counsel returned from chambers and informed Mamoth that the court
   rejected the parties’ proposed agreement for a 46-month sentence, Mamoth
   stated that he wanted to negotiate with the parties directly. Standby counsel
   informed Mamoth that was not possible, presumably because the prosecution
   refused to negotiate with Mamoth directly after he accused them “of
   repeated improprieties throughout negotiations.” In response, Mamoth
   instructed standby counsel to “ask the court what sentence it w[ould]
   accept.”    Mamoth’s instruction prompted standby counsel and the



                                         5
Case: 21-40422     Document: 00516451482           Page: 6   Date Filed: 08/29/2022




                                    No. 21-40422


   prosecution to return to chambers. Though standby counsel did not pose
   Mamoth’s exact question to the court, the lawyers inquired about a
   sentencing range of 70–87 months, between the two ranges the court had
   already rejected (46 months and 144 months).
          This is quintessential invited error. Mamoth wanted to know “what
   sentence [the court] w[ould] accept.” Per Mamoth’s directive, standby
   counsel asked. The court responded that the proposed range “would likely
   be acceptable,” and Mamoth subsequently accepted the plea deal. Because
   Mamoth “invited or provoked” the district court’s participation, he cannot
   complain about it now absent a showing of “manifest injustice.” See Salazar,
   751 F.3d at 332; see also United States v. Doran, 564 F.2d 1176, 1176–77 (5th
   Cir. 1977) (per curiam) (holding that where “the defendant himself injected
   the plea bargain situation into his direct testimony,” he could not obtain
   reversal under Rule 11 “due to his cross-examination by the prosecutor
   concerning statements he made during plea bargaining negotiations”).
          Mamoth did not file a reply brief, so he did not respond to the
   Government’s assertion of invited error. Thus, he has made no attempt to
   argue manifest injustice. Reviewing the record, we discern none.
          The district court’s participation in negotiations here was far less
   egregious than that in other cases requiring reversal under the harmless error
   standard. Cf. United States v. Hemphill, 748 F.3d 666, 673 (5th Cir. 2014)
   (reversing where the district court’s unsolicited comments “tended to
   pressure [the defendant] into accepting an offer the court preferred” and
   “could be viewed as suggesting that the court already thought [the
   defendant] was guilty”); United States v. Daigle, 63 F.3d 346, 348 (5th Cir.
   1995) (reversing where the trial judge stated “that he would most likely
   follow any sentence recommendation by the government”). And Mamoth
   neither said nor implied at the final change-of-plea hearing that he felt




                                         6
Case: 21-40422        Document: 00516451482              Page: 7       Date Filed: 08/29/2022




                                         No. 21-40422


   coerced or pressured by the court’s comments. Instead, he indicated that he
   understood the plea agreement, that it was voluntarily entered, and that his
   decision to plead guilty was based on conversations between himself, standby
   counsel, and the prosecution. These facts fall short of demonstrating
   manifest injustice.
                                               B.
           Next, Mamoth asserts that his Sixth Amendment right to self-
   representation was violated.4 Specifically, Mamoth emphasizes that after the
   district court rejected the second plea agreement, the prosecutors and
   standby counsel, without his involvement or agreement, came up with a
   proposed plea agreement calling for a sentence of 70–87 months and asked if
   the district court would consider it.
           The Sixth Amendment guarantees a criminal defendant not only the
   right to counsel, but also the right to waive that right and represent himself.
   Faretta, 422 U.S. at 819–20, 833–35; United States v. Long, 597 F.3d 720, 723
   (5th Cir. 2010). That right applies “at all critical stages of the criminal
   proceedings,” Montejo v. Louisiana, 556 U.S. 778, 786 (2009) (quotation
   omitted), including “the plea-bargaining process,” Lafler v. Cooper, 566 U.S.
   156, 162 (2012). An impermissible “denial of the right to self-representation
   constitutes a structural error that is not subject to harmless error review and
   instead requires automatic reversal.” Batchelor v. Cain, 682 F.3d 400, 405


           4
              The Government contends that Mamoth waived the right to challenge a violation
   of his Sixth Amendment right to self-representation by entering a knowing and voluntary
   guilty plea. However, we cannot apply waiver here. A Rule 11 error implicates the validity
   of a guilty plea. See United States v. Alvarado-Casas, 715 F.3d 945, 953 (5th Cir. 2013) (An
   “appeal waiver does not bar our review of [the defendant’s] claims of Rule 11 error[.]”). If
   we credit Mamoth’s alleged claim of Rule 11(c)(1) error, a question we do not decide, see
   supra II.A., Mamoth’s guilty plea would not operate to bar his self-representation claim on
   appeal. Accordingly, we address the merits of Mamoth’s Sixth Amendment challenge.




                                                7
Case: 21-40422      Document: 00516451482           Page: 8    Date Filed: 08/29/2022




                                     No. 21-40422


   (5th Cir. 2012); see McKaskle v. Wiggins, 465 U.S. 168, 177 n.8 (1984) (“The
   right is either respected or denied; its deprivation cannot be harmless.”).
          A district court “may appoint ‘standby counsel’ to assist [a] pro se
   defendant in his defense,” even if the defendant objects to the appointment.
   McKaskle, 465 U.S. at 170, 177 (emphasis omitted). But the extent of standby
   counsel’s unsolicited participation is limited by the defendant’s right to self-
   representation. Id. at 177. In McKaskle, the Supreme Court recognized that
   “the objectives underlying the right to proceed pro se may be undermined by
   unsolicited and excessively intrusive participation by standby counsel.” Id.
   (emphasis omitted). To distinguish between permissible and impermissible
   interference, the Court imposed two limits on the extent of standby counsel’s
   participation: “First, the pro se defendant is entitled to preserve actual
   control over the case he chooses to present to the jury. . . . Second,
   participation by standby counsel without the defendant’s consent should not
   be allowed to destroy the jury’s perception that the defendant is representing
   himself.” Id. at 178 (emphasis omitted).
          Because the participation Mamoth challenges occurred during the
   plea-bargaining process, and thus “outside the presence of [a] jury,” we are
   concerned with “only the first of these two limitations,” see id. at 179, i.e.,
   the principle that a “pro se defendant must be allowed to control the
   organization and content of his own defense,” id. at 174 (emphasis omitted).
   “This is the core of the Faretta right.” Id. at 178. And that right is “eroded”
   where “standby counsel’s participation over the defendant’s objection
   effectively allows counsel to make or substantially interfere with any
   significant tactical decisions, . . . or to speak instead of the defendant on any
   matter of importance.” Id. (emphasis omitted).
          We are not aware of precedent specifically addressing the scope of
   standby counsel’s participation in pretrial plea-bargaining. The closest cases




                                          8
Case: 21-40422      Document: 00516451482          Page: 9   Date Filed: 08/29/2022




                                    No. 21-40422


   have discussed standby counsel’s role in sidebar or in-chambers conferences
   with the court. While the analogy is not exact, we find those cases and their
   interpretations of McKaskle instructive. In United States v. Mills, the Second
   Circuit found no Sixth Amendment violation when the defendant was
   excluded from sidebar conferences in which his standby counsel participated.
   895 F.2d 897, 903–05 (2d Cir. 1990). The Second Circuit conceded that once
   the defendant “stated that he wished to attend the side bars and objected to
   being excluded, the court should have allowed him to attend.” Id. at 905.
   But the court concluded that “in the context of the trial as a whole,” the few
   instances of standby counsel’s exclusive participation did not deprive the
   defendant of his right to “control and guide his defense.” Id.
          Conversely, in United States v. McDermott, the Tenth Circuit held that
   the defendant’s exclusion, over his objection, from thirty bench conferences
   violated his Sixth Amendment right to self-representation. 64 F.3d 1448,
   1454 (10th Cir. 1995). The Tenth Circuit emphasized that many of the
   exclusive conferences addressed critical issues, including the defendant’s
   motion for a judgment of acquittal, his motion for mistrial, and various
   evidentiary concerns. Id. at 1452. Importantly, the court explained that the
   analysis is “fact-specific, and some minor incursions, as in Mills, will fall
   short of a Sixth Amendment violation.” Id. at 1454 (explaining McKaskle
   “stop[ped] short of a per se rule when it state[d] that such events only
   ‘erode’ Faretta rights”).
          Likewise, the Ninth Circuit, in Frantz v. Hazey, acknowledged that
   “[i]n some cases” standby counsel’s participation “can ‘erode’ Faretta
   rights without violating them.” 533 F.3d 724, 741 (9th Cir. 2008) (en banc).
   But the court found the case before it was “not a borderline one of that kind.”
   Id. The defendant in Frantz was excluded from an in-chambers conference
   addressing two mid-deliberation inquiries submitted by the jury. Id. at 731.
   Because the conference involved decisions on issues that neither standby



                                         9
Case: 21-40422      Document: 00516451482             Page: 10      Date Filed: 08/29/2022




                                       No. 21-40422


   counsel nor the defendant could “have accurately predicted or rehearsed in
   advance,” the court concluded that the defendant’s “exclusion resulted in a
   complete silencing of [his] voice on the matters.” Id. at 741.5
          Applying these principles, we conclude that Mamoth was not
   deprived of his right to self-representation. From April 29, 2020, the date
   Mamoth elected to proceed pro se, to January 8, 2021, the date of the plea
   discussions at issue, Mamoth filed over sixty motions and three interlocutory
   appeals, engaged in discovery, conducted plea negotiations with the
   prosecution, and attended court hearings at which he argued various of his
   motions. Standby counsel played no role in those proceedings outside
   registering courtroom appearances and transmitting discovery and other
   requested files to Mamoth.
          Mamoth and the prosecution reached the first, 144-month plea
   agreement without any assistance from standby counsel. But after Mamoth
   “repeatedly accused the [prosecution] of improper behavior,” the
   prosecutors refused to negotiate with him directly. So, following the final
   pretrial conference on January 8, the prosecution approached standby
   counsel and asked him to confer with Mamoth about a potential agreement.
   Mamoth proposed a sentence of 46 months and standby counsel
   communicated that offer. The prosecution agreed, but the court, when
   approached in-chambers by the prosecution and standby counsel, rejected
   the parties’ agreement.
          Nothing up to this point suggests that standby counsel served as
   anything other than an emissary for Mamoth. While Mamoth had a right to



          5
            Though the Ninth Circuit remanded the case for an evidentiary hearing, it held
   that the defendant’s exclusion from the conference, if unconsented, violated the Sixth
   Amendment. Frantz, 533 F.3d at 740.




                                             10
Case: 21-40422     Document: 00516451482            Page: 11    Date Filed: 08/29/2022




                                     No. 21-40422


   self-representation during the plea-bargaining process, “there is no
   constitutional right to a plea bargain, and the prosecut[ion] need not offer a
   plea bargain if [it] would prefer to go to trial.” United States v. Crain, 33 F.3d
   480, 487 (5th Cir. 1994). It was thus constitutionally permissible for the
   prosecution to refuse to negotiate directly with Mamoth. By serving as an
   intermediary, standby counsel merely “assist[ed Mamoth] in overcoming
   routine obstacles that st[ood] in the way of the defendant’s achievement of
   his own clearly indicated goals.” McKaskle, 465 U.S. at 184.
          Mamoth focuses his argument on what happened next. As explained
   above, after the district court rejected the parties’ 46-month agreement,
   Mamoth informed standby counsel that “he (Mamoth) would like to
   negotiate his own plea with all parties.” Standby counsel replied, “this was
   not possible,” and Mamoth responded that standby counsel “should ask the
   court what sentence it w[ould] accept.” The prosecution and standby
   counsel then returned to chambers and asked if the court would entertain a
   sentence between 70–87 months.           Mamoth takes issue both with his
   exclusion from the in-chambers discussion and with standby counsel’s
   inquiring about a specific range to which Mamoth had not explicitly agreed.
          The ability to determine one’s own plea is certainly a “matter of
   importance” to which McKaskle’s limitation applies. See Lafler, 566 U.S. at
   162. Though Mamoth did not have a constitutional right to negotiate with
   the prosecution directly, his Faretta rights extended to the plea-bargaining
   process and, thus, to the conversations held in-chambers regarding specific
   terms of an eventual agreement.
          Nevertheless, considering the plea-bargaining process as a whole, we
   cannot say that in this instance Mamoth was deprived of his right to self-
   representation by virtue of his exclusion from this one conference. At all
   times, Mamoth maintained “actual control” over the plea negotiations. See




                                           11
Case: 21-40422     Document: 00516451482           Page: 12   Date Filed: 08/29/2022




                                    No. 21-40422


   McKaskle, 465 U.S. at 178. Before each in-chambers discussion, including
   the one at issue, standby counsel spoke with Mamoth directly and ascertained
   his intent. Mamoth initially suggested a 46-month sentence and, after that
   was rejected, he directed standby counsel to ask what sentence the court
   would accept. Standby counsel, as intermediary, complied.
          True, the prosecution and standby counsel posed a 70–87 month
   sentencing range, as opposed to “ask[ing] the court what sentence it w[ould]
   accept.” But this range was based on the parties’ prior negotiations, and it
   fell between the 46- and 144-month sentencing ranges Mamoth previously
   approved but the court had rejected. More importantly, once standby
   counsel relayed the court’s response, it was solely up to Mamoth whether to
   accept or reject the proffered deal.
          In sum, we are satisfied that standby counsel’s participation during
   the plea-bargaining process fell within the confines of McKaskle’s limitation.
   Mamoth’s exclusion from the final in-chambers discussion is a far cry from
   the repeated exclusion deemed unconstitutional in McDermott, 64 F.3d at
   1454. Further, the conversations at issue here involved matters that Mamoth
   could “have accurately predicted or rehearsed in advance.” Cf. Frantz, 533
   F.3d at 741. Like the defendant in Mills, Mamoth also retained the sole right
   to “control and guide” plea negotiations through his power of acceptance,
   which was never infringed. 895 F.2d at 905. While what happened here
   perhaps “should not serve as a model for future” plea negotiations involving
   a pro se defendant, “we believe that [standby] counsel’s involvement fell
   short of infringing [Mamoth’s] Faretta rights.” McKaskle, 465 U.S. at 186.
                                          III.
          For the foregoing reasons, the district court’s judgment is
                                                                 AFFIRMED.




                                           12